DETAILED ACTION

Status of Claims

This action is in reply to the application filed on January 13, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24 and 28-31 have been canceled.
Claims 12-21 and 25-27 have been withdrawn from consideration.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 22-23, drawn to a mobile electronic device configured to perform product recognition, classified in G06Q20/208.
II. Claims 12-21 and 25-27, drawn a computer-implemented method for configuring a convolutional neural network, classified in G06N3/08.
The inventions are distinct, each from the other because of the following reasons:
•    Inventions I and II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination II has separate utility such as neural network configuration. See MPEP § 806.05 (d).

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(a)    the inventions have acquired a separate status in the art in view of their different classification;

(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);

(d)    the prior art applicable to one invention would not likely be applicable to another invention;



During a telephone conversation with Andrew Colombo on February 2, 22 an election was made without traverse to prosecute the invention of Group 1, claims 1-11 and 22-23.  Claims 12-21 and 25-27 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  There are 2 claims numbered as “claim 2” and “claim 3” should be re-numbered as “claim 4”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 22-23 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Huang (US2016/0328660 A1).


Claim 1
Huang discloses the following limitations:

A mobile electronic device (see at least figure 6).
configured to perform automated product recognition processes (see at least abstract, paragraphs 0100-103, 0116 and 0119-0124).
based on input image frames received from a photographic element, (see at least paragraphs 0098-0103 and 0117-0124).
the mobile electronic device comprising: a processing element; and non-transitory computer-readable media having computer-readable instructions instructing the processing element to complete the following data processing steps (see at least paragraphs 0078, 0081, 0096 and 0137)
without sending or receiving the processed data over an active data connection to any other computing device (“The program code may execute entirely on the user’s computer –paragraph 0071).
pass an input image frame of the input image frames depicting a product (see at least paragraphs 0098 and 0102).
through a convolutional neural network stored on the computer- readable media (see at least paragraphs 0102 and 0120).
 generate a product classification for the product based at least in part on passage of the image frame through the convolutional neural network, (see at least paragraphs 0116 and 0123).
record product metadata corresponding to the product to a record of the automated product recognition process (see at least paragraph 0100).

Claim 2
Furthermore Huang discloses the following limitations:

further comprising a handheld frame fixed to each of the processing element (see at least figure 6).
and the non-transitory computer-readable media, wherein the data processing steps are performed without sending or receiving the processed data over an active data connection to any other computing device external to the frame (“The program code may execute entirely on the user’s computer –paragraphs 0071, 0098, 0102 and 0120).

Claim 3 
Furthermore Huang discloses the following limitations:

further comprising a user interface fixed to the frame (see at least paragraphs 0134 and 0138). 
wherein the computer-readable instructions instruct the processing element to display the product metadata at the user interface, the photographic element is fixed to the frame (see at least paragraphs 0100-0102, 0112 and 0113).


Claim 4
Furthermore Huang discloses the following limitations:

wherein the product metadata includes a price, further comprising a communication element, wherein the computer-readable instructions further instruct the processing element to perform payment processing steps, the payment processing steps including transmitting the price to a payment network via the communication element (see at least paragraphs 0100, 0112-0113, 0120-0121 and figure 7).

Claim 5
Furthermore Huang discloses the following limitations:

wherein the processing element includes a central processing unit of up to one and six-tenth gigahertz (1.6 GHz) (see at least paragraphs 0136 -0137).

Claim 6
Furthermore Huang discloses the following limitations:

wherein generating a product classification for the product includes obtaining an output from an early classification arm of the convolutional neural network, the early classification arm operating on output of an intermediate hidden layer of the convolutional neural network, obtaining an output from a control logic of the computer-readable instructions, the output being generated based at least in part on the output from the early classification arm (see at least paragraphs 0114-0116).

based at least in part on the output from the control logic, prioritizing resources allocated to a second classification feature of the computer-readable instructions to generate the product classification (see at least paragraphs 0114-0116).

Claim 7
Furthermore Huang discloses the following limitations:

wherein the output of the early classification arm comprises an objectness determination, (see at least paragraphs 0114-0116).

the second classification feature includes a fine classification arm of the convolutional neural network configured to generate the product classification, the fine classification arm operating on output of a hidden layer of the convolutional neural network that is downstream from the intermediate hidden layer (see at least paragraphs 0114-0116).

Claim 8
Furthermore Huang discloses the following limitations:

wherein  the early classification arm includes a binary barcode detector, the second classification feature is configured to perform recognition of a barcode to generate the product classification (see at least paragraphs 098-099, 0102-0103 and 0118-0121).

Claim 9
Furthermore Huang discloses the following limitations:

 wherein the parameters of the convolutional neural network are quantized to one or more specified ranges to accelerate floating point calculations (see at least paragraph 0123).

Claim 10
Furthermore Huang discloses the following limitations:

 wherein the computer-readable instructions instruct the processing element to complete the following additional data processing steps without sending or receiving the processed data over an active data connection to any other computing device (“The program code may execute entirely on the user’s computer –paragraph 0071).


determine, based at least in part on the product classification, that the input image frame does not match an existing class of the convolutional neural network, (see at least paragraphs 0103-0112 and figure 2).

obtain an output from the convolutional neural network comprising a representation of the input image frame, (see at least paragraphs 0103-0112 and figure 2).

update the convolutional neural network to incorporate a new class corresponding to the representation of the input image frame, (see at least paragraphs 0103-0112 and figure 2).

receive a true label for the new class via a user interface of the mobile electronic device, (see at least paragraphs 0103-0112 and figure 2).

save the true label in association with the new class to the computer-readable media, wherein the product metadata is received via manual input at the user interface. (see at least paragraphs 0103-0112 and figure 2).

Claim 11
Furthermore Huang discloses the following limitations:

wherein the computer-readable instructions instruct the processing element to complete the following additional steps 

determine availability of an active data connection to the mobile electronic device, (see at least figure 7 and paragraph 0096).

at least partly based on a determination of unavailability of the active data connection, storing transaction metadata comprising at least a portion of the record of the automated product recognition checkout process (see at least paragraphs 0100 and 0112-0113).

generating an SMS message at least in part by performing at least one of compressing and encoding on the transaction metadata, and (see at least abstract and paragraph 0100).

transmitting the SMS message to a backend server via a communication element of the mobile electronic device. (see at least abstract, paragraph 0100 and 0135).


As per claims 22-23, claims 22-23 recite substantially similar limitations to claims 1-11 and are therefore rejected using the same art and rationale set forth above.    



CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687